Citation Nr: 1401023	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  06-15 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher initial rating for anal fissure, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial compensable rating for allergic rhinitis.

3.  Entitlement to a higher initial rating for right knee patellofemoral syndrome, currently evaluated as 10 percent disabling.

4.  Entitlement to a higher initial rating for left knee patellofemoral syndrome, currently evaluated as 10 percent disabling.

5.  Entitlement to an effective date earlier than February 28, 2011, for the award of service connection for bipolar disorder.

6.  Entitlement to an effective date earlier than February 28, 2011, for the award of special monthly compensation by reason of being housebound.   

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to August 1991.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2011, the Board determined that the claims for higher ratings for anal fissure, allergic rhinitis, and right and left patellofemoral syndrome had been withdrawn by the Veteran in a written statement dated in October 2010.  The decision also determined that a TDIU was not warranted.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, a Joint Motion for Remand (Joint Motion) was brought before the Court.  The parties agreed that the rating claims had not in fact been withdrawn, and that the Board had not stated adequate reasons and bases for denying entitlement to a TDIU.  In an Order dated that same month, the Court vacated the November 2011 Board decision pursuant to the Joint Motion, and remanded the case to the Board for re-adjudication consistent with its Order.

During the appellate period, the Veteran also perfected an appeal for service connection for bipolar disorder, which was granted by a May 2013 rating decision.  Thus, the Board no longer has jurisdiction over that issue.  However, in July 2013, the Veteran filed a timely notice of disagreement with respect to the effective date assigned to the award of service connection for bipolar disorder, as well as the award of special monthly compensation by reason of being housebound.  Thus, these issues are currently before the Board and have been listed among the issues on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).   

The decision below addresses the Veteran's claims for higher initial ratings for anal fissure and allergic rhinitis.  The issues of entitlement to higher ratings for right knee patellofemoral syndrome and left knee patellofemoral syndrome, entitlement to earlier effective dates for the award of service connection for bipolar disorder and the award of special monthly compensation, and entitlement to a TDIU are addressed in the remand that follows the decision.


FINDING OF FACT

The Veteran withdrew his appeals for higher initial ratings for anal fissure and allergic rhinitis in written correspondence signed by him and dated in May 2013.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal regarding the issue of a higher initial rating for anal fissure are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal regarding the issue of a higher initial rating for allergic rhinitis are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

The Veteran withdrew his appeal for higher initial ratings for anal fissure and allergic rhinitis in May 2013 written and signed correspondence.  There thus remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review them, and they are dismissed.

ORDER

The appeal for a higher initial rating for anal fissure is dismissed.

The appeal for a higher initial rating for allergic rhinitis is dismissed.


REMAND

In the July 2012 Joint Motion, the parties agreed that the Veteran must be provided an examination with respect to his claim for a TDIU, and that his VA vocational rehabilitation records must be obtained.  Remand is required so that this may be accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The parties further agreed that the Veteran did not withdraw claims of entitlement to higher ratings for right and left knee patellofemoral syndrome in written correspondence dated in October 2010.   The Veteran last received a VA examination of his knees in January 2000; evidence submitted since then suggests that his knee disabilities have worsened since he was last examined.  Under these circumstances, the Veteran must be afforded a VA examination to determine the current severity of his service-connected right and left knee disabilities.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

In May 2013, service connection for bipolar disorder and entitlement to special monthly compensation was granted, effective February 28, 2011.  In June 2013 and July 2013, the Veteran filed notices of disagreement with respect to the effective date of these awards.  The RO has not and must now issue a statement of the case (SOC) on the issues of entitlement to an effective date earlier than February 28, 2011, for the award of service connection for bipolar disorder; and entitlement to an effective date earlier than February 28, 2011, for the award of special monthly compensation by reason of being housebound.  See Manlincon v. West, 12 Vet. App. 238 (1999).  These claims should then be returned to the Board only if the benefits continue to be denied and the Veteran perfects his appeals in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In view of the foregoing, the case is REMANDED for the following action:

1.  Obtain VA treatment records since May 2013, as well as any vocational rehabilitation folder that may exist.  If these records do not exist or are unavailable, the Veteran must be notified and provided the opportunity to submit them.

2.  After securing any additional records, schedule the Veteran for a VA examination to determine the current severity of his service-connected knee disorders.  He must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2013).  

The examiner must report range of flexion and extension in each knee (in degrees).  Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion (if pain on motion is present, the examiner must indicate at which point pain begins), weakness, excess fatigability, and/or incoordination associated with each knee; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use of each knee.  The examiner must express such functional losses in terms of additional degrees of limited motion (beyond that shown clinically).  

Note:  To properly evaluate any functional loss due to pain, C&P examiners, as per C&P Service policy, should at the very least undertake repetitive testing (to include at least three repetitions) of the range of motion of each knee, if feasible.  See VA Fast Letter 06-25 (November 29, 2006).

The entire claims file, including a copy of this remand, must be made available to and reviewed by each examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner must also comment on whether there is impairment of the tibia and fibula, with nonunion and loose motion, or malunion with moderate or marked knee or ankle disability; dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or other impairment caused by recurrent subluxation or lateral instability.  The level of disability caused by any instability or recurrent subluxation must be described as "slight," "moderate," or "severe."

3.  Schedule the Veteran for examination to determine the impact of all of his service-connected disabilities on his employability.  He must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2013).  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.  A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.

The Board notes that the opinion regarding the Veteran's employability must be provided based on the effects of the Veteran's service-connected disabilities together, not based on the effects of each disability singularly.  The Veteran's service-connected disabilities are as follows: bipolar disorder; bilateral foot disorder, status post bunion surgery, pes planus, and plantar fasciitis; patellofemoral syndrome of the right knee; patellofemoral syndrome of the left knee; allergic conjunctivitis; anal fissures; and allergic rhinitis.

4.  Issue an SOC for the earlier effective date claims, so that the Veteran may have the opportunity to complete an appeal on these issues by filing timely substantive appeals.  These issues should be returned to the Board only if timely substantive appeals are filed.

5.  Then, re-adjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals


